Citation Nr: 1130955	
Decision Date: 08/22/11    Archive Date: 09/07/11	

DOCKET NO.  08-06 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to the service-connected postoperative residuals of meniscectomy of the left knee, with a history of chondromalacia, degenerative joint disease, and chronic knee pain.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected asthma, hypertension, sinusitis, and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Upon review of this case, it is unclear whether, in addition to the issues currently before the Board, the Veteran seeks to establish service connection for obesity.  In the March 2008 VA form 9, he asserted that obesity is caused by his service-connected disabilities, the medications prescribed for those disabilities and the inability to exercise.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO/AMC via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the nature and etiology of the Veteran's claimed right hip disability and sleep apnea.  In pertinent part, it is contended that the Veteran's current right hip disorder is in some way causally related to his service-connected postoperative residuals of meniscectomy of the left knee.  It is further contended that the Veteran's current sleep apnea is in some way causally related to service-connected asthma, hypertension, sinusitis, and rhinitis.

In that regard, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of sleep apnea or a chronic right hip disability.  Nonetheless, since the time of the Veteran's discharge from service, he has received a diagnosis not only of sleep apnea, but also of degenerative disease of the right hip.  

Significantly, following a VA medical examination for compensation purposes in September 2005, the Veteran received a diagnosis of right hip degenerative joint disease and strain, which was "less likely than not" secondary to the Veteran's service-connected left knee condition, "given that his right hip symptoms had been ongoing for only two years and there were multiple factors which could contribute to this condition, primarily, his morbid obesity."  The examiner further opined that the Veteran's sleep apnea was not secondary to the Veteran's service-connected asthma or hypertension, and less likely than not related to his chronic sinusitis and allergic rhinitis.  As a rationale for that conclusion, the examiner indicated that the Veteran's morbid obesity "played a significant role in his condition."  

The Board observes that, in rendering a nexus opinion, the examiner must, at a minimum, explain what facts cannot be determined and why.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the case at hand, it would appear that the opinions of the VA physician rendered at the time of the September 2005 examination are not entirely adequate.  In point of fact, that examiner, prior to conducting the Veteran's examination, freely admitted that he did not have access to the Veteran's claims folder, which, as a result, could not be reviewed.  Moreover, while stating that the Veteran's morbid obesity was the primary contributing factor to his right hip degenerative joint disease/strain, the examiner failed to describe and/or indicate the other "multiple factors" contributing to the Veteran's disability.  Finally, while indicating that the Veteran's morbid obesity played a "significant role" in his sleep apnea, the examiner once again failed to indicate other conditions which might play some role in and/or contribute to the Veteran's sleep apnea.  

The Board observes that, subsequent to the aforementioned September 2005 VA examination, the RO, in a rating decision of April 2006, granted entitlement to service connection for congestive heart failure, essentially on the basis that such disability was in some way related to the Veteran's already service-connected hypertension.  Inasmuch as the Veteran's claim for service connection for sleep apnea is premised, at least in part, on an alleged causal relationship to (service-connected) hypertension, consideration must now be given to the potential effect of the Veteran's congestive heart failure on his sleep apnea.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2005, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the VA physician who conducted the aforementioned September 2005 VA examination, or, should that physician prove unavailable, another qualified VA physician.  Following a review of the Veteran's entire claims folder, that physician should offer an opinion as to whether the Veteran's current right hip disability (including degenerative disease of the right hip) is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected postoperative residuals of meniscectomy of the left knee, with a history of chondromalacia, degenerative joint disease, and chronic knee pain.  The examiner should, additionally, offer an opinion as to whether the Veteran's sleep apnea is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected asthma, hypertension, congestive heart failure, sinusitis, and/or rhinitis.  All such information and opinions, once obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a chronic right hip disability, claimed as secondary to the Veteran's service-connected left knee disability, as well as his claim for service connection for sleep apnea, claimed as secondary to service-connected asthma, hypertension, congestive heart failure, sinusitis, and/or rhinitis.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in February 2008.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



